Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 03/22/2021. Currently claims 1, 3, 6-7, 9-20 are pending in the application, with claims 9-17, and 20 withdrawn from consideration.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 18-19 are rejected under 35 U.S.C.103 as being obvious over John et al. (US Patent Application Publication Number 2008/0038396 A1), hereafter, referred to as “John”, in view of Toshio et al. (DE 2646022 A1), hereafter, referred to as “Toshio”, in view of Takai et al. (US Patent Application Publication Number 2003/0032729 A1), hereafter, referred to as “Takai”.

Regarding claim 1, John discloses a device suitable for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source (para. [0073]). John specifically teaches in Fig. 7, a device (element 2) for correcting an inhomogeneous intensity distribution of a radiation field (element 8) generated by a radiation source (element 1), in particular a radiation source (element 1) for a device (overall device structure in Fig. 7) for producing three-dimensional articles (element 3)  by the layer-by-layer solidifying (layer elements shown in element 3), in a build plane (element 4), of a material that is solidifiable under the action of radiation (element 8), characterized by a correcting or filtering device (within element 2) that is to be introduced, between the radiation source (element 1)  and the build plane (element 4), into a radiation path of a device (overall device structure in Fig. 7) for producing three-dimensional articles (element 3) by the layer-by-layer solidifying (as shown by layer by layer elements of object element 3) of a material that is solidifiable under the action of radiation. John teaches the device being used for producing a three-dimensional object by means of layer by layer solidification of a material that can be solidified under the action of radiation (claim 16).
John teaches a device suitable for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source (para. [0073]). But John fails to explicitly teach that the device for correcting or filtering device to correct an inhomogeneous intensity distribution of a radiation field generated by a radiation source includes a substrate and at least one correcting or filtering coating that is formed on or applied to the substrate. 
However, Toshio teaches a device for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source that comprises of a filter device (element 15 of Fig. 1) in the production of color TV CRT luminescent screens.  Toshio teaches to transfer a pattern of translucent and opaque section to a carrier (equivalent to a substrate), which is formed by coating with an emulsion (page 13, second paragraph –page 14, first paragraph) to form the filtering device. Toshio also teaches to use conventional photographic process (printing) in the process to form the light intensity correcting filter. Toshio also teaches in Fig. 2(a) that the pattern transferred to the filter is composed of numerous rectangular pixels, each of which has desired light transmission characteristics, where the desired light transmission lies in between a minimum radiation attenuation value (perfect transmission), and a maximum attenuation value (completely opaque). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing claimed invention to incorporate the teaching of Toshio, and substitute the imaging unit comprising the predetermined number of discrete imaging elements (pixels) with a filtering device composed of a carrier (equivalent to a substrate) with patterns of translucent and opaque section on it, because the substitution would correct the inhomogeneous intensity distribution to obtain predictable result and would avoid complex imaging techniques using computer unit, and IC and/or software as would be required by John’s imaging unit (KSR Rationale B, MPEP 2143).  Since both the references deal with correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source, one would have reasonable expectation of success from the substitution.

Toshio teaches in Fig. 2(a) that the pattern transferred to the filter is composed of numerous rectangular pixels, each of which has desired light transmission characteristics, where the desired light transmission lies in between a minimum radiation attenuation value (perfect transmission), and a maximum attenuation value (completely opaque). Toshio also teaches in Fig. 3 and Fig. 4 that the width of layer 31i is made such that desired light transmission (opposite of opaque) is achieved.  Therefore, Toshio teaches that the substrate would take the form that would be partially transparent.

Toshio also teaches to transfer a pattern of translucent and opaque section to a carrier (equivalent to a substrate), which is formed by coating with an emulsion (page 13, second paragraph –page 14, first paragraph). Toshio also teaches to use conventional photographic process (equivalent to printing process) to form strips that would control the transmission. 

Toshio further teaches that the correcting filtering device is used in the production of color TV CRT luminescent screens.  Therefore, it would have been obvious to any ordinary artisan that such device would perform over time without deterioration in performance.  Therefore, Toshio teaches that the absorption behavior on the part of the correcting or filtering device would be constant over time.

Additionally, Toshio also teaches that the carrier is a glass plate (page 13, second paragraph). But John, and Toshio fail to explicitly teach that the substrate is in the form of a plastic film.  However, Takai teaches in a coated article that the protection layer for a color filter formed as shows an excellent adhesion to a various materials such as a glass, metal, and plastics, and since it is flat and tough, and since it is excellent in light resistance, heat resistance, water resistance, chemical resistance, transparency, and scratch resistance, making it useful as a coating layer for various articles (para. [0455]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Takai, and substitute the substrate of glass plate with a plastics film to obtain predictable result with excellent adhesion using a known material to form an useful article (KSR Rationale B, MPEP 2143).

Regarding claim 6, Toshio teaches the device, wherein the correcting or filtering coating has at least two correcting or filtering coating regions which have a minimum and a maximum radiation attenuation value, and wherein a difference between the minimum and the maximum radiation attenuation value corresponds to a difference between a minimum and a maximum radiation intensity of the radiation field, by teaching a filter device (element 15 of Fig. 1) that is compose of a pattern of translucent and opaque section to a glass plate carrier. Toshio also teaches in Fig. 2(a) that the pattern transferred to the filter is composed of numerous rectangular pixels (meeting the claimed at least two filtering regions of instant claim), each of which has desired light transmission characteristics, where the desired light transmission lies in between a minimum radiation attenuation value (perfect transmission), and a maximum attenuation value (completely opaque). John teaches to use the filtering device between the radiation source and the build plane during the formation of three-dimensional object. 

Regarding claim 7, Toshio teaches a device, wherein the calibration surface is in a grid and defines a plurality of calibration surface pixels, wherein the correcting or filtering coating includes a plurality of correcting or filtering coating pixels that corresponds to the plurality of calibration surface pixels, and wherein a radiation attenuation value of each correcting or filtering coating pixel is adapted to the intensity of the radiation of the radiation source that impinges on this correcting or filtering coating pixel such that after passing through the correcting or filtering coating pixel, the intensity of the radiation field is identical or substantially identical for all the correcting or filtering coating pixels, by teaching that by teaching a filter device (element 15 of Fig. 1) is composed of a pattern of translucent and opaque section on a glass plate carrier, and further teaching in Fig. 2(a) that the pattern transferred to the filter is composed of numerous rectangular pixels, each of which has desired light transmission characteristics, where the desired light transmission lies in between a minimum radiation attenuation value (perfect transmission), and a maximum attenuation value (completely opaque). Toshio teaches that the pattern width would determine how much radiation would pass through the filter, therefore the output radiation intensity would be function of the pattern design (width of layer 31i in Fig. 3 and 4) in specific patterns (rectangular pixels of Fig. 2(a). Therefore, Toshio teaches that pattern design (width of individual layer 31i ) would be result effective variable, and the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, designing the filtering coating width such that the output radiation field is identical for all the pixels which would ensure that the solidification by layer-by-layer is performed uniformly across the object, and it would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 18, John teaches in Fig. 7, a device (element 2) for producing a three-dimensional article (element 3) by the layer-by-layer solidifying (as shown by layer by layer elements of object element 3) of a material that is solidifiable under the action of radiation (element 8), having a radiation source (element 1) for generating the radiation and an optical imaging device (within element 2) for imaging (as described in claim 1 and 2), in a build plane (element 4), a radiation field (element 8), that is generated by the radiation source(element 1), comprising a device for correcting inhomogeneous intensity distributions.

John discloses a device suitable for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source (para. [0073]). John specifically teaches in Fig. 7, a device (element 2) for correcting an inhomogeneous intensity distribution of a radiation field (element 8) generated by a radiation source (element 1), in particular a radiation source (element 1) for a device (overall device structure in Fig. 7) for producing three-dimensional articles (element 3)  by the layer-by-layer solidifying (layer elements shown in element 3), in a build plane (element 4), of a material that is solidifiable under the action of radiation (element 8), characterized by a correcting or filtering device (within element 2) that is to be introduced, between the radiation source (element 1)  and the build plane (element 4), into a radiation path of a device (overall device structure in Fig. 7) for producing three-dimensional articles (element 3) by the layer-by-layer solidifying (as shown by layer by layer elements of object element 3) of a material that is solidifiable under the action of radiation. John teaches the device being used for producing a three-dimensional object by means of layer by layer solidification of a material that can be solidified under the action of radiation (claim 16).

John teaches a device suitable for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source (para. [0073]). But John fails to explicitly teach that the device for correcting or filtering device to correct an inhomogeneous intensity distribution of a radiation field generated by a radiation source includes a substrate and at least one correcting or filtering coating that is formed on or applied to the substrate. However, Toshio teaches a device for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source that comprises of a filter device (element 15 of Fig. 1) in the production of color TV CRT luminescent screens.  Toshio teaches to transfer a pattern of translucent and opaque section to a carrier (equivalent to a substrate), which is formed by coating with an emulsion (page 13, second paragraph –page 14, first paragraph) to form the filtering device. Toshio also teaches to use conventional photographic process (printing) in the process to form the light intensity correcting filter. Toshio also teaches in Fig. 2(a) that the pattern transferred to the filter is composed of numerous rectangular pixels, each of which has desired light transmission characteristics, where the desired light transmission lies in between a minimum radiation attenuation value (perfect transmission), and a maximum attenuation value (completely opaque). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing claimed invention to incorporate the teaching of Toshio, and substitute the imaging unit comprising the predetermined number of discrete imaging elements (pixels) with a filtering device composed of a carrier (equivalent to a substrate) with patterns of translucent and opaque section on it, because the substitution would correct the inhomogeneous intensity distribution to obtain predictable result and would avoid complex imaging techniques using computer unit, and IC and/or software as would be required by John’s imaging unit (KSR Rationale B, MPEP 2143).  Since both the references deal with correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source, one would have reasonable expectation of success from the substitution.

Toshio teaches in Fig. 2(a) that the pattern transferred to the filter is composed of numerous rectangular pixels, each of which has desired light transmission characteristics, where the desired light transmission lies in between a minimum radiation attenuation value (perfect transmission), and a maximum attenuation value (completely opaque). Toshio also teaches in Fig. 3 and Fig. 4 that the width of layer 31i is made such that desired light transmission (opposite of opaque) is achieved.  Therefore, Toshio teaches that the substrate would take the form that would be partially transparent.

Toshio also teaches to transfer a pattern of translucent and opaque section to a carrier (equivalent to a substrate), which is formed by coating with an emulsion (page 13, second paragraph –page 14, first paragraph). Toshio also teaches to use conventional photographic process (equivalent to printing process) to form strips that would control the transmission. 

Toshio further teaches that the correcting filtering device is used in the production of color TV CRT luminescent screens.  Therefore, it would have been obvious to any ordinary artisan that such device would perform over time without deterioration in performance.  Therefore, Toshio teaches that the absorption behavior on the part of the correcting or filtering device would be constant over time.

Additionally, Toshio also teaches that the carrier is a glass plate (page 13, second paragraph). But John, and Toshio fail to explicitly teach that the substrate is in the form of a plastic film.  However, Takai teaches in a coated article that the protection layer for a color filter formed as shows an excellent adhesion to a various materials such as a glass, metal, and plastics, and since it is flat and tough, and since it is excellent in light resistance, heat resistance, water resistance, chemical resistance, transparency, and scratch resistance, making it useful as a coating layer for various articles (para. [0455]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Takai, and substitute the substrate of glass plate with a plastics film to obtain predictable result with excellent adhesion using a known material to form an useful article (KSR Rationale B, MPEP 2143).

Regarding claim 19, John teaches the use of light-emitting diode (para. [0006]).

Claim 3 is rejected under 35 U.S.C.103 as being obvious over John et al. (US Publication Number 2008/0038396 A1), in view of Toshio et al. (DE 2646022 A1), in view of Takai et al. (US Patent Application Publication Number 2003/0032729 A1), in view of Narang et al. (US Patent Number 5,980,813), hereafter, referred to as “Narang”.

Regarding claim 3, John teaches the production of a three-dimensional object by solidification of a material solidifiable under the action of electromagnetic radiation, by means of energy input via an imaging unit comprising a predetermined number of discrete imaging elements (pixels) so that a higher precision, higher resolution and fine adjustment and/or a higher homogeneity of the system will be realized. But John and Toshio fail to teach explicitly the correcting of filtering medium of absorbing or deflecting of radiation of wavelength of 200 nm to 900 nm. However, Narang teaches that the photopolymerizable component of a photopolymerizable build material may include any uncured liquid, semi-solid or solid that can be cured by actinic radiation, e.g., by visible light, near infrared light, or the like (column 10, lines 28-31). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching, suggestion, or motivation of Narang, that would have led one of ordinary skill to combine the teaching to arrive at the claimed invention of correcting or filtering coating takes a form for absorbing or deflecting radiation in a wavelength range from 200-900 nm, because by using actinic radiation, e.g., by visible light, near infrared light, or the like, which covers the wavelength range of 200 nm to 900 nm for curing purpose.


Responses to Arguments

Applicant’s argument filed on 03/22/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to the amended independent claim 1 has been considered, but is not persuasive.  The applicant argues that since Toshio teaches a specific way to form the coating to form the filtering device, and therefore, it would not have been obvious to a person of ordinary skill in the art to improve the device of John by Toshio’s teaching. The examiner respectfully disagrees.  The examiner takes the position that based on the teaching that a coating layer on a substrate can be used to form a filtering device one of ordinary skill would use the broad coating technique to form a filtering layer, and additionally, an ordinary artisan would know which coating process to use for any specific application.  Therefore, the examiner maintains that based on the teaching of Toshio, the rejection set forth in this office action address the scope of the claim, and is relevant. The second argument regarding the use of plastic film (in the newly amended claim) would be moot based on the new grounds of rejection.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742